Per Curiam.

Respondent is charged with professional misconduct in the negligent handling of three claims for personal injuries, and in making false representations as to the status of these cases. The evidence adduced establishes amply not only gross neglect and incompetence in each case, but a tissue of continuing fictions and falsehoods designed to conceal such neglect. Respondent’s unprofessional conduct was aggravated by his contemptuous attitude towards those investigating the charges against him. He repeatedly ignored requests to appear or explain -his actions, deliberately disobeyed subpoenas served upon him, and failed to follow through on the assurances he gave that he was taking steps to help clear up the situations he had created.
' Respondent offered no answer to the charges filed against him by the petitioner, and defaulted in appearance before the petitioner’s Committee on Grievances and the Referee. He made repeated requests for adjournments but when these were accorded him, he failed to come forward with either evidence, explanation, or expression of remorse. It is apparent that respondent, by his conduct, has shown complete disinterest in his responsibilities and in continuing his status as an attorney, and has demonstrated by his irresponsible and untruthful dealings with clients that he is not worthy of the trust to be accorded a member of the legal profession (Matter of Franzino, 285 App. Div. 12; cf. Matter of Friedman, 255 App. Div. 642).
Respondent should be disbarred from the practice of law.
Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ., concur.
Respondent disbarred.